DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scan head and related mounting arrangement must be shown or the feature(s) canceled from the claim(s), in particular, claims 11-14 & 17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said deformation".  There is insufficient antecedent basis for this limitation in the claim.   Suggested correction: make claim 10 depend from claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0241233 (Sulzbach et al.)
Regarding 1, Sulzbach et al. discloses a probe chip for use in a scanning probe microscopy device for holding a probe mounted thereon, the probe chip including a carrier element having a probe bearing side, the probe bearing side being configured for bearing the probe to be extending therefrom as an integral or mounted part thereof, the carrier element further comprising a mounting side configured for mounting the probe chip onto a scan head of the scanning probe microscopy device, wherein the mounting side extends in a longitudinal and lateral direction of the carrier element to be substantially flat, wherein the longitudinal direction is defined as a direction parallel to or coinciding with a direction wherein the probe is to be extending from the probe bearing side, and wherein the lateral direction is transverse to the longitudinal direction and transverse to a thickness of the carrier element, wherein the carrier element, towards the probe bearing side thereof, is truncated in the lateral direction on each side of a longitudinal axis through a center of the carrier element, wherein the truncation is a narrowing of the carrier element towards the probe bearing side, so as to enable a rotation of the probe chip over a rotation angle around the longitudinal axis in use when the longitudinal axis is inclined at an inclination angle relative to a substrate surface to be scanned and when the probe is in a measurement position relative to the substrate surface (fig. 1 & 9).
Regarding claim 2, Sulzbach et al. discloses the probe chip according to claim 1, wherein the inclination angle is smaller than 20 degrees (‘The probes are commonly mounted in the scanning probe microscope at a shallow angle of typically 8 to 15 degrees relative to the surface of the sample to be scanned.’ P 15).
Regarding claim 4, Sulzbach et al. discloses the probe chip according to claim 1, wherein the truncation of the carrier element towards the probe bearing side thereof is provided by cut-out portions on each side of the longitudinal axis (fig. 1 & 9, element 8).
Regarding claim 5, Sulzbach et al. discloses the probe chip according to claim 4, wherein the probe comprises a cantilever and a probe tip, and wherein the cut-out portions result in the carrier element at the probe bearing side thereof comprising a narrow end portion, wherein the narrow end portion, at least at a location from where probe extends, has a width that is smaller than or equal to 10 times a width of the cantilever (fig. 1 & 9, element 4, where it is clear from the figures that the width of the narrow end portion is only slightly wider than the width of the cantilever).
Regarding claim 6, Sulzbach et al. discloses the probe chip according to claim 1, wherein the truncation of the carrier element towards the probe bearing side thereof is provided by recess portions, wherein the recess portions at least partly reduce the thickness of the carrier element, such that a further part of the carrier element is present contiguous to the recess portions in a direction of thickness of the carrier element (fig. 1 & 9, element 8).
Regarding claim 7, Sulzbach et al. discloses the probe chip according to claim 6, wherein a shape of the recess portions in the lateral and longitudinal directions is at least one of the group consisting of: triangular trapezoid, rectangular, parallelogram shaped, and arbitrarily shaped (fig. 1 & 9, element 8).
Regarding claim 8, Sulzbach et al. discloses the probe chip according to claim 6, further comprising at least one of: a first one of the recess portions reduces the thickness of the carrier element with a first depth and a second one of the recess portions reduces the thickness of the carrier element with a first depth; or at least one of the recess portions having two or more depth sections, each depth section reducing the thickness of the carrier element with a respective depth (fig. 1 & 9, element 8).
Regarding claim 9, Sulzbach et al. discloses the probe chip according to claim 1, wherein the probe bearing side comprises the probe extending therefrom as an integral part, and wherein the probe comprises a cantilever and a probe tip, the cantilever being configured for deformation upon exerting thereon a lateral force (fig. 1 & 9, elements 3 & 5).
Claim(s) 1, 4-9, 11, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0037360 (Jo et al.).
Regarding 1, Jo et al. discloses a probe chip for use in a scanning probe microscopy device for holding a probe mounted thereon, the probe chip including a carrier element having a probe bearing side, the probe bearing side being configured for bearing the probe to be extending therefrom as an integral or mounted part thereof, the carrier element further comprising a mounting side configured for mounting the probe chip onto a scan head of the scanning probe microscopy device, wherein the mounting side extends in a longitudinal and lateral direction of the carrier element to be substantially flat, wherein the longitudinal direction is defined as a direction parallel to or coinciding with a direction wherein the probe is to be extending from the probe bearing side, and wherein the lateral direction is transverse to the longitudinal direction and transverse to a thickness of the carrier element, wherein the carrier element, towards the probe bearing side thereof, is truncated in the lateral direction on each side of a longitudinal axis through a center of the carrier element, wherein the truncation is a narrowing of the carrier element towards the probe bearing side, so as to enable a rotation of the probe chip over a rotation angle around the longitudinal axis in use when the longitudinal axis is inclined at an inclination angle relative to a substrate surface to be scanned and when the probe is in a measurement position relative to the substrate surface (fig. 11A-12, element 1110).
Regarding claim 4, Jo et al. disclose the probe chip according to claim 1, wherein the truncation of the carrier element towards the probe bearing side thereof is provided by cut-out portions on each side of the longitudinal axis (fig. 11A-12, element 1113).
Regarding claim 5, Jo et al. disclose the probe chip according to claim 4, wherein the probe comprises a cantilever and a probe tip, and wherein the cut-out portions result in the carrier element at the probe bearing side thereof comprising a narrow end portion, wherein the narrow end portion, at least at a location from where probe extends, has a width that is smaller than or equal to 10 times a width of the cantilever (fig. 11A-12, elements 1113 and 1130, where it is clear from the figures that the width of 1113 is less than 10 times the width of the cantilever).
Regarding claim 6, Jo et al. disclose the probe chip according to claim 1, wherein the truncation of the carrier element towards the probe bearing side thereof is provided by recess portions, wherein the recess portions at least partly reduce the thickness of the carrier element, such that a further part of the carrier element is present contiguous to the recess portions in a direction of thickness of the carrier element (fig. 11A-12, element 1113).
Regarding claim 7, Jo et al. disclose the probe chip according to claim 6, wherein a shape of the recess portions in the lateral and longitudinal directions is at least one of the group consisting of: triangular trapezoid, rectangular, parallelogram shaped, and arbitrarily shaped (fig. 11A-12, element 1113).
Regarding claim 8, Jo et al. disclose the probe chip according to claim 6, further comprising at least one of: a first one of the recess portions reduces the thickness of the carrier element with a first depth and a second one of the recess portions reduces the thickness of the carrier element with a first depth; or at least one of the recess portions having two or more depth sections, each depth section reducing the thickness of the carrier element with a respective depth (fig. 11A-12, element 1113).
Regarding claim 9, Jo et al. disclose the probe chip according to claim 1, wherein the probe bearing side comprises the probe extending therefrom as an integral part, and wherein the probe comprises a cantilever and a probe tip, the cantilever being configured for deformation upon exerting thereon a lateral force (fig. 11A-12, element 1130).
Regarding claim 11, Jo et al. discloses a scan head for use in a scanning probe microscopy device for holding a probe chip for holding a probe mounted thereon, wherein the probe chip includes a carrier element having a probe bearing side, the probe bearing side being configured for bearing the probe to be extending therefrom as an integral or mounted part thereof, the carrier element further comprising a mounting side configured for mounting the probe chip onto a scan head of the scanning probe microscopy device, wherein the mounting side extends in a longitudinal and lateral direction of the carrier element to be substantially flat, wherein the longitudinal direction is defined as a direction parallel to or coinciding with a direction wherein the probe is to be extending from the probe bearing side, and wherein the lateral direction is transverse to the longitudinal direction and transverse to a thickness of the carrier element, wherein the carrier element, towards the probe bearing side thereof, is truncated in the lateral direction on each side of a longitudinal axis through a center of the carrier element, wherein the truncation is a narrowing of the carrier element towards the probe bearing side, so as to enable a rotation of the probe chip over a rotation angle around the longitudinal axis in use when the longitudinal axis is inclined at an inclination angle relative to a substrate surface to be scanned and when the probe is in a measurement position relative to the substrate surface (fig. 11A-12, element 1110), wherein the scan head comprises a mounting arrangement for enabling mounting of the probe chip onto the scan head, and wherein the mounting arrangement cooperates with the probe chip for fixing the probe chip in use (fig. 11A-B, element 1120).
Regarding claim 14, Jo et al. disclose a scanning probe microscopy device for holding a probe mounted thereon (fig. 5, element 510), the probe chip including a carrier element having a probe bearing side, the probe bearing side being configured for bearing the probe to be extending therefrom as an integral or mounted part thereof, the carrier element further comprising a mounting side configured for mounting the probe chip onto a scan head of the scanning probe microscopy device, wherein the mounting side extends in a longitudinal and lateral direction of the carrier element to be substantially flat, wherein the longitudinal direction is defined as a direction parallel to or coinciding with a direction wherein the probe is to be extending from the probe bearing side, and wherein the lateral direction is transverse to the longitudinal direction and transverse to a thickness of the carrier element, wherein the carrier element, towards the probe bearing side thereof, is truncated in the lateral direction on each side of a longitudinal axis through a center of the carrier element, wherein the truncation is a narrowing of the carrier element towards the probe bearing side, so as to enable a rotation of the probe chip over a rotation angle around the longitudinal axis in use when the longitudinal axis is inclined at an inclination angle relative to a substrate surface to be scanned and when the probe is in a measurement position relative to the substrate surface (fig. 11A-12, element 1110).
Regarding claim 17, Jo et al. disclose the scanning probe microscopy device of claim 14 further comprising a scan head for holding the probe chip, wherein the scan head comprises a mounting arrangement for enabling mounting of the probe chip onto the scan head, and wherein the mounting arrangement cooperates with the probe chip for fixing the probe chip in use (fig. 11A-B, element 1120).
Claim Rejections - 35 USC § 102 or 103
Claim(s) 3 & 10 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sulzbach et al. or Jo et al.
Regarding claim 3, Sulzbach et al. or Jo et al. discloses the claimed invention except it does not specify whether the probe chip supports rotation between at least 0 and 10 degrees.  However, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP 211.01.  
Regarding claim 10, Sulzbach et al. or Jo et al. discloses the claimed invention except it does not specify whether cantilever is responsive to a lateral force by at least one of: a torsional or a lateral deformation.  However, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP 211.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0037360 (Jo et al.).
Regarding claim 13, Jo et al. discloses the claimed invention except for the mounting arrangement being provided in a form of at least one of the group consisting of: a mechanical clamp for clamping the carrier element, a vacuum clamp including a suction element cooperating with a surface of the carrier element for fixing the probe chip, and an electrostatic clamp including a clamping electrode for applying an electric field for exerting an electrostatic force on the carrier element.  However, these forms of clamping are all known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute any of these clamps for the magnetic clamp of Jo et al. because they are functional equivalents.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. as applied to claims 1 above, and further in view of US 2009/0241233 (Sulzbach et al.).
Regarding claim 2, Jo et al. discloses the claimed invention except it is silent as to whether the probe chip supports inclination angles smaller than 20 degrees.  However, Sulzbach et al. discloses that typical inclination angles in the art are less than 20 degrees (‘The probes are commonly mounted in the scanning probe microscope at a shallow angle of typically 8 to 15 degrees relative to the surface of the sample to be scanned.’ P 15).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to form the probe chip with the expectation that it would need to able to be inclined by less than 20 degrees because this is standard use in the art.
Allowable Subject Matter
Claims 12 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 12, the prior art of record does not disclose the scan head according to claim 11, wherein the scan head is further arranged for rotating the probe chip over a rotation angle around the longitudinal axis, when the longitudinal axis is inclined at an inclination angle relative to a substrate surface to be scanned and when the probe is in a measurement position relative to the substrate surface.
The closest prior arts of record are WO 2013/050770 (the ‘770 publication) and US 2010/0037360 (Jo et al.).  The ‘770 publication discloses a scan head for use in a scanning probe microscopy device for holding a probe chip wherein the scan head is further arranged for rotating the probe chip over a rotation angle around the longitudinal axis, when the longitudinal axis is inclined at an inclination angle relative to a substrate surface to be scanned and when the probe is in a measurement position relative to the substrate surface (fig. 1a for example) but does not disclose the particular probe chip claimed.  Jo et al. discloses a scan head for use in a scanning probe microscopy device for holding a probe chip with the features of the claimed probe chip, but uses a fixed scan head.  There is no obvious reason to combine the prior arts to arrive at the claimed invention.
Substantially the same reasons for allowance apply to claims 15-16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881